          Case 1:19-cv-00739-JRN Document 9 Filed 01/31/20 Page 1 of 1



                      IN THE UNITEDSTATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION                               ZOZOJAN3f     PiI2:O3

DEIDRA WYNNE                                 §
                                             §
      Plaintiff                              §
V.                                           §     CMI Action No.   A-V-OO739-JR
                                             §
JUBILEE ACADEMIC CENTER, INC                 §
BLAKE SCHNEIDER                              §
SAM COFER                                    §
                                             §
      Defendants                             §




      PLAINTIFF'S MOTION FOR LEAVE TO AMEND ORIGINAL COMPLAINT


      Plaintiff Deidra Wynne moves the Court for an order pursuant to Rule 15 (a), Federal

Rules of Civil Procedure, for leave to file an AMENDED COMPLAINT, a copy of which is

attached hereto. Counsel for defendants has opposed plaintiff's request for written Consent to

Amend.

       Plaintiff respectfully requests that the Court grant PLAINTIFF' S MOTION FOR

LEAVE TO AMENDED COMPLAINT.



                                                          Respectfully submitted,




                                                          Deidra Wynne
                                                          Plaintiff pro-se
